 LOCAL445, TEAMSTERS149Local 445,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-caandBlount Brothers Corporation and Local 38,SheetMetalWorkers'International Association,AFL-CIO andRoadLocal 669,United Associa-tion of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United Statesand Canada,AFL-CIOLocal 445,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-caandBlount Brothers Corporation and Local 38,SheetMetalWorkers'International Association,AFL-CIOand Local 201, United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States andCanada,AFL-CIO andLocal 1000,LaborersInternational Union of North America,AFL-CIOLocal 445, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandBlount Brothers Corporation and InternationalBrotherhood of Carpenters and Joiners of America,Local Union No. 203,AFL-CIO andLocal38, SheetMetalWorkers'InternationalAssociation,AFL-CIO and Local 201, United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States andCanada,AFL-CIO. Cases 3-CD-30l-I,-2,-3,-4;3-CD-303 and 3-CD-343-1,- 2September16, 1971DECISION AND DETERMINATION OFDISPUTESBY CHAIRMAN MILLER AND MEMBERSJENKINSAND KENNEDYThisisa proceeding under Section 10(k) of theNational Labor Relations Act, as amended,followingcharges filed by Blount Brothers Corporation,hereincalled Blount,alleging thatLocal 445,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,hereinafter calledTeamsters,had violated Section 8(b)(4)(D) of the Act.A hearing was held pursuant to notice at Kingston,New York,on October22, November 4, 5, 16, 17, 19,and 20, and December14, 1970,and January 20, 21,and 22 and February 10, 1971, before Hearing OfficerBertram T.Kupsinel. Blount,Teamsters,Local 38,SheetMetalWorkers' International Association,AFL-CIO,herein called Sheet Metal Workers; RoadLocal 669,United Association of Journeymen andApprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada,AFL-CIO,herein called Plumbers Local 699;Local 201,UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates andCanada, AFL-CIO,herein called Plumb-ers Local 201;and Local 1000,Laborers InternationalUnion of North America,AFL-CIO,herein calledLaborers,appeared at the hearing and were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to adduce evidence bearingon the issues.Blount,Teamsters,Sheet Metal Work-ers,Plumbers Local 669 and Local 201 have filedbriefs, and Laborers filed a letter in lieu of a brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in these cases,the Boardmakes the following findings:1.THE EMPLOYERBlount, a Delaware Corporation with its principaloffices located in Montgomery, Alabama, is engagedin the construction industry as a general contractor.Blount, pursuant to contracts valued in excess of $18million with InternationalBusinessMachines Corpo-ration, herein called IBM, is engaged in constructionof a building in East Fishkill, New York, herein calledBuilding 330-C, and a building in Poughkeepsie, NewYork, herein called Building 707.1 We find that in theperformance of these contracts Blount received, orcaused to be received, materials and supplies valuedin excess of $50,000 directly from outside the State ofNew York. The parties agree, and we find, that Blountis engaged in commerce within the meaning of Section2(6) and (7) of the Act. We find that it will effectuatethe policies of the Act to assert jurisdiction herein.H. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Teamsters,Sheet Metal Workers, Plumbers Local 669, PlumbersLocal 201, Laborers, and International Brotherhoodof Carpenters and Joiners of America, Local UnionNo. 203, AFL-CIO, herein called Carpenters, arelabor organizations within the meaning of Section2(5) of the Act.IBoth jobsites are located in DutchessCounty, New York193 NLRB No. 25 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THEDISPUTEA.Background and Facts of the DisputeBlountand IBM entered into a contract datedAugust 7, 1969, whereby Blount was to be the generalcontractor for the construction of Building 707.Under this contract, Blount was to furnish all of thelabor,materials, tools, equipment, and servicesrequired to perform all of the construction work onthe building.In performance of its contractual obligations toIBM, Blount entered into 28 subcontracts with otheremployers who were to perform work on certainportions of the project. Some, but not all, of thesesubcontracts specifically involved the disputed work,infra.Thus, The Sheris Company, whose subcontractisrepresentative,was to perform work on theinstallation of kitchen equipment for Building 707.The contract price for this subcontract included,interalia:All labor,material and equipment required toreceive, unloadand install all kitchen equipment.[Emphasis supplied.]Allof these subcontracts, however, provided that thesubcontractor is to supply the "labor, material,equipment . . . necessary to complete the work."On February 3, 1969, Blount entered into a contractwith IBM concerning Building 330-C. Included inBlount's obligations under this contract is what iscommonly known as fit-up work as well as the actualconstructionwork on the building. Fit-up meansreceiving and installing into completed parts of thestructure equipment furnished by IBM so that thevarious portions of the building can be occupied byIBM employees. In addition, certain parts of thestructure were to be "accepted" by IBM even beforethe entire building was completed.IBM assigned to Blount several separate contracts it(IBM) had earlier entered into with suppliers forequipment to be installed in the building. Thus,Blount assumed responsibility for theoff loading,storage, safeguarding, installation,check-out, and start up of the Equipmentand for the faithful performance of the Suppliers'obligations for the Equipment and servicesfurnishedunder such SeparateContracts.[Emphasis supplied.]Blount entered into 17 subcontracts with otheremployers who were to perform work on the Building330-C project. Some of these subcontracts coveredwork to be performed in the construction of thebuilding. Others covered work to be performed underthe fit-up portion of Blount's contract with IBM.As was the case with subcontracts for Building 707,not all subcontracts for Bu-ldmg 330-C specificallyinvolved the disputed work. Of those subcontractsmentioning this work, representative are the twosubcontracts of the Frank A. McBride Company.These subcontracts stated that McBride was to:Schedule delivery, coordinate,receive, unload . . .the prepurchased mechanical equipment in ac-cordance with the requirements of the specifica-tions. [Emphasis supplied.]All of these subcontracts provided that the subcon-tractor was to supply the labor, material, equipment,etc., necessary to complete the work.Blount is a party to a collective-bargaining agree-ment with Teamsters. This agreementstates inpertinent part:General Conditions . . .30.The Employer agrees to respect the jurisdic-tional rules of the Union and shall not direct orrequire their [sic] employees or persons other thanthe employees in the bargaining unit here in-volved, to perform work which is recognized aswork of the employees in the Teamsters jurisdic-tion.Allwork heretofore recognized as beingwithin the jurisdiction of the Union shall continueto be the jurisdiction of the Union notwithstand-ing any inconsistent provisions contained in otherAgreements executed by the Employer or Employ-er Association(s).Neither this collective-bargaining agreement nor anyother document introduced at the hearing specifieswhat work the Teamsters claim to be within itsjurisdiction.In addition to Leo Clark, Teamsters coordinator forBuilding707, and Michael Tierney, Teamsters coordi-nator for Building 303-C, Blount employed othernonsupervisory employees on the IBM projects. Thus,Blount is a party to a collective-bargaining agreementwithCarpenters (the Local) and to a nationalagreement with the United Association of Journey-men and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,herein called Plumbers.The collective-bargainingagreementbetweenBlount and Carpenters states in pertinent part:Article XVThe Trade Autonomy of the United Brotherhoodof Carpenters and Joiners of America consists ofthe handling, fashioning .. . also thehandlingofmaterials delivered to the job and theloadingandunloadingoffinishedmaterials.[Emphasissupplied.]The national collective-bargaining agreement be-tween Blount and Plumbers states in pertinent part:Article IITrade or Work JurisdictionThis agreement covers the rates of pay, hours andworking conditions of all journeymen and appren-tices engaged in the installation of all plumbing LOCAL 445, TEAMSTERS151.. . including .. . unloading, distributing, reload-ing, tying-on,andhoistingof all piping materials.... [Emphasis supplied. ]Many of Blount's subcontractors were also partiesto collective-bargaining agreements with the variouslabor organizations involved herein. Thus, the agree-ments between Plumbers Local 669 and Mid-HudsonAutomatic Sprinkler Co., Inc., and Automatic Sprink-ler Corporation of America provided:Article XMaterials and Equipment and FabricationThe Union shall accept all materials and equip-ment as delivered by or for the Employer and theunloading, handlingand installing of such materialand equipment shall be performed by employeescovered by this collective-bargaining agreement.Article XVJurisdiction of WorkThe work of the sprinkler fitter and/or apprenticeshall consist of the installation of all fire protectionand fire control systems including theunloading,handlingby hand.. . . [Emphasis supplied.]The agreements between Plumbers Local 201, SheetMetal Workers, and Blount's subcontractors did notspecifically cover the work found herein to be indispute.There are four ways in which construction and othermaterials arrived at the IBM jobsites: (1) By trucksowned by individual subcontractors and driven bytheir employees; (2) by trucks owned by generalcommodity trucking companies, referred to herein ascommon carriers; (3) by moving vans owned bymoving companies delivering IBM-owned material toBuilding 330-C to be installed in portions of thebuilding still under Blount's supervision under the fit-up portion of its contract with IBM; and (4) bymoving vans owned by moving companies deliveringIBM-owned material to Building 330-C to be in-stalled in portions of the building "accepted," oroccupied, by IBM and thus under IBM's, and notBlount's, supervision.The first delivery of material to Building 330-C bymoving van under the fit-up portion of Blount'scontract with IBM for that building was made byNeptune World Wide Moving Company on March11, 1970. Included in the material delivered was IBM-owned temporary cafeteria equipment. Blount hadpreviously arranged with Frank A. McBride Compa-ny, the subcontractor who had the responsibility ofinstalling this equipment, to have its employees movesuch equipment from the loading dock of the buildingto the place of installation. Employees of Neptune,who are members of Teamsters, were to move into thebuilding the remaining equipment that did not requireany installation work.A dispute arose between plumbers and sheet metalworkers employed by McBride and teamsters em-ployed by Neptune when the teamsters attempted tomove all the cafeteria equipment into the building.The details of this dispute are not clear from therecord.As a result of the dispute, however, thiscafeteria equipment was left on the loading dock untilsome agreement could be reached resolving thedispute.A few days following this incident, Fred Neu,project manager for Blount, met with representativesof IBM for the purpose of discussing which employeeswere to move from the Building 330-C loading dockinto unaccepted areas of the building the IBM-ownedequipment delivered in moving vans. As a result ofthismeeting, IBM sent to Blount a letter dated March17, 1970, which stated the following:1.All equipment will be moved to the IBM330-C loading dock and off-loaded by IBMemployed union movers.22.Equipment which requires electrical or me-chanical installation will be claimed at the dock bythose trades who will be involved in the installa-tion and will be moved from the dock to theapproximate location within the building.5.Furniture and other equipment which doesnot involve electrical or mechanical hook-up, willbe moved into the proper location by the IBMemployed union movers.6.Therewillbe some equipment requiringelectrical andmechanical installation which isdelicate in nature and should therefore be movedinto position and set by the professional movers.7.All IBM data processing equipment will bemoved into position by the IBM employed unionmovers and will be hooked up by IBM CustomerEngineers.The above procedure was successful and fol-lowed during the occupancy of the 320 Buildingsand is in accordance with a precedence which hasbeen established on this site.On March 31, 1970, Frank J. O'Neil, labor relationsmanager for Blount, held a meeting attended byrepresentatives of the various labor organizationsinvolved in these cases. During this meeting, O'Neilexplained the procedure (outlined in the IBM letter ofMarch 17 above) that would be followed regardingthe delivery of material to Building 330-C by movingvans.Representatives of Teamsters protested by2This refers to Teamsters members employed by Neptune and othermoving companies 152DECISIONS OF NATIONAL LABORRELATIONS BOARDstating that different procedures had been followed inthe earlier construction and fit-up on IBM Building320 and thatteamstersemployed by moving compa-nies had moved in all material that they delivered tothat building. O'Neil promised to investigate the factssurrounding the Teamsters statement.On April 1, 1970, Blount sent to Teamsters and toall of the other labororganizationsinvolved herein aletter which stated as follows:After the meeting of March 31, 1970 at our FieldOffice, at the IBM Facility, Fishkill, New York we,as promised, made an investigation and examinedthe records dealing with the moving of equipmentinto Building# 320 at thesame site.Regular IBMMovers (Roe, Kennedy, Arnoff, etc.) movedfurniture and equipment, from existing location totruck, hauled to Building #320 and off loaded onthe dock.The following techniques were used from thatpoint:1.Furniture: Desks, chairs, book cases, files andanything that could be plugged in (lamps, electrictypewriters, etc.) were moved from the dock tolocation by the regular IBM movers.2.Hoods, sinks, consoles, Manufacturing Equip-ment, etc., as follows:If the Equipment had Integral Hoods: SheetMetal workers did the moving from the dockto the point of Installation.If the Equipment required Electrical: Electri-cal workers did the moving from the dock topoint of Installation.IftheEquipment involvedPlumbing:Plumbers/Pipe Fitters did the moving fromthe dock to point ofInstallation.If the equipment involved any combinationof the above: The Sheet Metal Workers,Electricians,Plumbers/PipeFittersasacomposite crew did the moving from thedock to point of Installation.3.Computers and computer type test equip-ment: Regular IBM Movers moved from the dockto point of Installation.4.Sophisticated electronic equipment, delicatefurnaces,device manufacturing equipment (I.E.)EpitaxyEquipment,ManufacturingResearchEquipment, etc.: Were moved by the regular IBMMovers.Based on these precedents the items of equip-ment, furniture, computers, etc., that are to beinstalled in Building #330-C will be delivered tothe Building # 330-C Shipping and ReceivingRoom. The items requiring Sheet Metal Workers,ElectriciansorPlumber/PipeFitterswillbedesignated on the Bills of Lading to be shipped toBuilding #330-C Shipping and Receiving Room.The furniture,computers and equipment in items1, 3, and 4 will be designated on the Bills of Ladingto be moved to point of installation.We have advised our Subcontractors of the waythe equipment was handled in Building#320 andthe way the equipment will be shipped to Building# 330-C.After Blount sent the above letter, O'Neil contactedCapone, a representative of the Eastern Conference ofTeamsters who suggested a meeting with O'Neil onApril 12.During this meeting,which was attended byinteraliosO'Neil,Capone, and Theodore Daley,secretary-treasurer of Teamsters Local 445, Daleysaid that the work of taking equipment from movingvans and delivering it into a building was traditionallythe work of teamsters and if teamsters did not receivethis work, he (Daley) would shut the job down.The next day, April 13, a truck owned by RoeMoving, Inc., carrying IBM-owned hoods and sinks,which plumbers were to install, arrived at Building330-C. ChetDavis,vice president of Teamsters, askedO'Neil if teamsters were to unload the truck. O'Neilreplied in the negative. During the day Daley calledO'Neil on three occasions and stated that if anyoneother than Teamsters members unload the Roe truck,the job would be shut down. This truck finally left thejobsite without being unloaded.Again on April 13, a truck belonging to SpiromaticCorp., a common carrier, arrived at Building 330-Cwith a load of building material consigned to A. Ricci& Bros.,Inc., a subcontractor of Blount,who employssheetmetal workers.While these employees wereunloading this truck,Teamsters official Daley arrivedand stated that sheet metal workers could not go on tothe bed of the truck and directed the driver of thetruck to leave the dock.The truck returned sometimelater and was unloaded by teamsters.On April 14, O'Neil had another conversation withDaley in which Daley stated that Blount had to builda warehouse and unloadeverythingdelivered to theIBM jobsites using teamsters.On April 15, a truck belonging to Old ColonialTrucking Co., a common carrier,arrived at Building330-C with a load of pipe consigned to AutomaticSprinkler Corporation of America, a subcontractor ofBlount. Michael Tierney,Blount'sTeamsters coordi-nator,refused to let the driver of this truck back up tothe loading dock while Automatic Sprinkler's fore-man was present. When Automatic's foreman left thedock to arrange for members of Plumbers Local 669to unload the truck,teamsters unloaded the truck bythrowing the pipe on the dock.This resulted inbundles of pipe being broken and their threads beingbent and damaged.On April 17,a common carrier delivered to Building707 a shipmentof forms consignedto J. P.Primiano & LOCAL 445,TEAMSTERS153Sons, Inc., a subcontractor on the job.Leo Clark,Blount'sTeamsters coordinator for Building 707,refused to allow laborersemployed byPrimiano tounload the truck.At or around the same time, ClarktoldCharles Vann,Blount'sprojectmanager forBuilding 707,that unloading of all material wasteamster work and that Blount would have to employadditional teamsters to do the unloading of allmaterial deliveredto the job.When the president of Primiano protested thisaction to Clark,Clark stated that teamsters weregoing to do the unloading on the job or nobody wasand that,if any other employees attempted unloading,he would shut the job down.On April 18,Jerry Ahik,Blount's mechanical andelectrical coordinator for Building330-C,met withDavis and Daley to discuss the current difficulties inunloading trucks.Daley again said that in theunloading and handling of equipment delivered to thejobsite he would require Blount to build a separatewarehouse to receive its equipment and that, ifteamsters were not given the work of unloading, thejob would be halted.On April 20,Davis spoke to Vann,Blount'sBuilding 707 projectmanager,and stated thatteamsters were to unload all material that arrived onthe job no matter to whom the material wasconsigned.Vann stated that members of the otherlabor organizations involved herein had been unload-ing construction material consignedto their employ-ers in the past and that this is the way unloadingwould be handled in the future.On April 20, Mechanical ConstructionCorp.,one ofBlount's subcontractors,delivered material to Build-ing 707 in one of its own pickup trucks. WhileMechanical Construction's employees were unload-ing this truck, Teamsters Coordinator Clark toldMechanical's foreman that teamsters were claimingthework of unloading the construction materialdelivered in subcontractors' trucks as well as thatdelivered by common carriers.There were four shipments to Building 707 bycommon carrier on April 21 which upon arrivalforthwith left the jobsite unloaded due to the actionsofTeamstersCoordinatorClark.One of theseshipments was a hot water heater consigned toMechanical ConstructionCorp.Clark refused toallow members of PlumbersLocal 201 toget on thebed of the truck and told the truckdriver not to letanyone other than teamsters help in the unloading.Another shipment involved pipe consigned to Me-chanical.Clark stepped up to the driver of this truck,spoke to the driver a short while,and the truck thenleft the dock unloaded.Similarly, sheet metal workerswere not allowed to unload a shipment of fans. Thefinal shipment involved scaffolding consigned toModern ScaffoldingCompany. Clark told Vann thathe (Clark) would not allowthesescaffolds to beunloaded unlessthe work was performed by team-sters.On May1,aPetition for Injunction againstTeamstersunder Section10(1) of the Actwas filed intheUnitedStatesDistrictCourt for the SouthernDistrict of New York. An Order Granting TemporaryInjunction issuedon May 20.On June 30, Jerry Ahik,Mechanical and Electricalcoordinatorfor Blount on Building330-C, held ameeting attendedby representatives of Carpenters,Plumbers Local 201,and SheetMetalWorkers todiscussthe subject of which labororganization'smembers were to move from the loadingdock to thepointof installation certain IBM-owned materialbeingdelivered to the jobsite by moving van. Ahikstated that IBM had designated certain items ofequipment as being delicate in nature and that theseitems were tobe moved from the dock tothe point ofinstallationby members of Teamsters employed byvarious moving companies,in spiteof the fact thatmembers of someof the other labororganizationsinvolved in thismatter would ultimately performsome workon this equipment.Regarding otherequipmentwhich Ahiklisted as being nondelicate,this equipment was tobe picked up from theloadingdock bymembers ofthose labororganizations whowould performconnectingand other work on theequipment before itwas readyfor use.In implementingthe above-described workassign-ments,William Purcell,Blount's project manager forBuilding 330-C, was physicallypresent at the loadingdock whenmoving companiesdeliveredIBM-ownedequipment to be installed in the building under the fit-up portionof Blount's contractwith IBM. Purcell,having generalknowledgeof which equipment wasconsidereddelicate byIBM, and which equipmentwas not considered delicate and required connectingand other work bymembers oflabororganizationsother than Teamsters,directed members ofTeamstersemployed bymoving companies to leave this nondeli-cate equipmenton the dock so that it couldlater bemoved inside the buildingby members of the otherlabororganizations.On November 12, duringa move of IBM-ownedequipmentby Neptuneinto Building330-C,Purcell,who was onthe loadingdock, directed Neptune'semployeesto leave a sinkon the dock so thatplumberscould moveit intothe building. Ed Nee,foreman forNeptune, said thathis orders were tomove all equipment into the building and leavenothing onthe dock.When questionedby Purcell asto whyNeptune was changingthe wayin which thesemoveshad been handled, Nee said thatthe decisionhad been made by higherauthorities of Neptune. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDLater during November 12, Purcell spoke to JackTrotta,Nee's superior.Trotta said that all ofNeptune's employees are members of TeamstersLocal 445 and that he had his orders from TeamstersLocal 445 not to leave any of the equipment on thedock. Tierney, Teamsters coordinator, was presentduring this conversation and said nothing to disputeTrotta's remarks.On November 27, during a move of IBM-ownedequipment by Roe, Purcell told Steve Trocan, driverfor Roe, to leave certain equipment on the dock sothatmembers of other labor organizations couldmove it into the building. Trocan told Purcell that hewould not leave the equipment on the dock, thatteamsters would either move it all into the building orthe material would be returned unloaded. Members ofTeamsters moved a portion of the shipment intoBuilding 330-C but that equipment which Purcellinsisted be left on the dock was placed in the movingvan and returned to its origin.On December 7, a truck belonging to Virginia MetalProducts Company, a subcontractor of Blount, madea delivery to Building 707. When this truck arrived atthe loading dock, Teamsters Coordinator Clark toldVirginiaMetal Products' superintendent that thetruck was not going to be unloaded unless teamstersdid the work. At the same time, there was a truckbelonging to a common carrier parked at the dock.When Virginia Metal Products' superintendent got onthis common carrier truck, Clark told him to get offand said that he (Clark) could not stop members ofCarpenters from unloading Virginia Metal Products'truck but that he was going to stop them fromunloading common carriers.A short time after this incident, Virginia MetalProducts' superintendent spoke to Teamsters OfficialDavis and said that the unloading of these commoncarrier trucks was carpenters' work. Davis replied thatcarpenters would unload these trucks over his (Davis')dead body.On December 8, a shipment of kitchen equipmentwas delivered to Building 707 by common carrier. Amember of Sheet Metal Workers employed by TheSheris Company, a subcontractor of Blount, informedVann, Blount's project manager, that the driver of thetruckwas having trouble unloading. Vann askedTeamsters Coordinator Clark if the reason he wouldnot allow the truck to back up to the dock was becausethe driver was not current in his obligations toTeamsters. Clark replied that this was none of Vann'sbusiness.Vann said that members of Sheet MetalWorkers and Plumbers Local 201 were going tounload the truck. Thereupon Clark said that nobodybut teamsters were going to perform this work.3During the hearing, Laborers and Teamsters agreed to a method ofresolving their differences regarding the disputed work hereinBlountThe next day, December 9, another load of materialconsigned to The Sheris Company arrived at Building707 by common carrier. Clark refused to allow thedriver of this truck to back up to the loading dock.Vann showed Clark a copy of the temporary injunc-tion that had previously issued in this matter. Clarksaid that that injunction didn't mean a thing. Vannstated that Clark was subject to imprisonment and afine if he didn't follow the injunction. Clark repliedthat if Vann touched the truck or laid a hand on it, he(Vann) would not get back to Alabama alive. Thetruck left the jobsite fully loaded.On January 18, 1971, a load of metal partitionsconsigned to Blount was delivered to Building 707 in atruck belonging to Virginia Metal Products. Clarkasked Vann if he was going to use members ofTeamsters to unload this equipment. Vann repliedthat members of Carpenters would unload the truckas they had done in the past. Clark said that Blountwas not going to get the material unloaded if it did notuse teamsters. Later during the day, this truck left thejobsite without being unloaded.B.TheWork in DisputeThis proceeding pertains to the assignment of thefollowing work: 3(1) At both IBM Buildings 330-C and 707 jobsites,the unloading from the truck to the ground or thedock of all materials and equipment delivered to thejobsites by trucks owned by common carriers or byindividual subcontractors.(2) At the IBM Building 330-Cjobsite, the handlingand distribution to the point of installation inside theunaccepted portions of the building of all nondelicateequipment, delivered to the jobsite by moving vans,which ultimately required installation by members oflabor organizations other than Teamsters.C.The Contentions of the PartiesTeamsters contends that it should be awarded thework of unloading and distributing to the point ofinstallation inside Building 330-C of all equipmentand material delivered to the jobsite by moving vansregardless of whether or not members of other labororganizationswillultimately perform installationwork on the equipment. Teamsters also contends thatitshould be awarded the work of unloading andhandling from the tailgate of the truck to the dock orto the ground of all equipment and materialsdelivered to both Buildings 707 and 330-C in trucksbelonging both to common carriers and to individualsubcontractors.agreed to be bound bythis arrangement Consequently,we shall make noassignment in this matter relating to Laborers. LOCAL 445,TEAMSTERS155In support of the above contentions, Teamstersargues that:1.The collective-bargaining agreements betweenitand both Neptune and Roe require that thedisputed work in (2) above be assigned to teamsters.2.IBM granted to Neptune and Roe the right toassign to their employees the disputed work in (2)above and such assignments were in fact made.3.Teamsters possess the necessary skills andtraining to perform the disputed work in bothparagraphs (1) and (2) above.4.Neptune and Roe are satisfied with the work ofteamstersinperforming the disputed work in (2)above.5.Industry and area practice, as well as thepractice on the two projects involved herein, has beento assign to teamsters the disputed work in both (1)and(2)above.6.Assignment of the disputed work in (1) and (2)above to teamsters rather than to employees repre-sented by the other labor organizations involvedherein is necessary for efficiency and economy ofoperations.7.Assignment of the disputed work in (2) above toemployees represented by labor organizations otherthan Teamsters would result in members of Teamsterslosing employment.8.None of the other labor organizations involvedherein have been certified by the Board as thebargaining representative for employees performingthe disputed work in (2) above, nor has the Boardissued an order directing Neptune, Roe, or IBM tobargain with these labor organizations.9.The supporting Board decision inLocal 895,United Brotherhood of Carpenters, AFL-CIO (GeorgeA. Fuller Company, Inc., et al.) 4is indistinguishablefrom the instant proceeding.Blount contends that it is the employer for thepurposes of assigning the disputed work herein.Blount argues that this contention is supported by thecontracts concerning Buildings 707 and 330-C towhich it is a party with IBM, as well as by IBM's letterto Blount of March17, supra.Accordingly, Blountstatesthat it assigned some phases of the disputedwork to its own employees who are members of labororganizations other than Teamsters and that, similar-ly, Blount's subcontractors, who were delegated suchauthority through their subcontracts, assigned otherphases of the disputed work to their nonteamsteremployees.Blount contends that the above assignment made byitwas in accordance with collective-bargainingagreementsbetween it and labor organizations otherthan Teamsters and that the assignments made byBlount's subcontractors were likewise in accordancewith agreements between them and representatives oftheir nonteamster employees.Blount argues that these assignments are in accord-ance with the past practice on IBM projects as well aswith the past practice in the area. In addition, Blountcontends that considerations of efficiency and eco-nomy of operations require assignment of the disput-ed work to employees represented by labor organiza-tions other than Teamsters, and that such employeespossess the necessary skills and are given trainingwhich makes them particularly suited to perform thiswork.Blount states that it is satisfied with the workassignments it and its subcontractors have made andthat theGeorge A. Fullercase,supra,is factuallydistinguishable from the instant matters.Both Plumbers Local 201 and Local 669 contendthat Blount was the employer for the purpose ofassigning the disputed work, that Blount was madethe employer for making such assignments by itscontracts with IBM and by IBM's letter to Blount ofMarch 17, and that Blount, in turn, delegatedauthority to its subcontractors to assign the disputedwork to their employees. They contend that as a resultof these assignments, employees they represent havebeen performing the disputed work on both IBMprojects and that the performance of this work bythem is consistent with past practice in the areagenerally and on IBM projects specifically.Both Plumbers locals argue that this assignment wasin accordance with collective-bargaining agreementswith the employers on the IBM jobs, including Blountand its subcontractors. They point out that Blount issatisfiedwith their members' performance of thedisputed work, that they possess the necessary skilland training to do the work, and that assignment ofthis work to them is in the interests of efficiency andeconomy.Plumbers Local 699 contends that the fact that it iscertified by the Board as collective-bargaining repre-sentative for all sprinkler fitters and apprenticesemployed by members of the National AutomaticSprinkler and Fire Control Association favors it in theassignment of the disputed work. Automatic SprinklerCorporation of America and Mid-Hudson AutomaticSprinkler Company, both of whom are subcontractorsof Blount, are members of this association.Like Blount, both Plumbers locals argue that theFullercase is inapposite to the instant situation.Unlike Blount, however, Plumbers Local 201 con-tends that employees it represents also are capable ofmoving delicate equipment into Building 330-C thathas been delivered by moving companies. Thus, it4 186 NLRB No. 29 156DECISIONS OFNATIONALLABOR RELATIONS BOARDargues that employees it represents should be assignedthework of moving this delicate equipment uponwhich they will perform connecting work. However,Plumbers Local 201 engaged in no proscribed actionsin support of this claim.Sheet Metal Workers also contends that Blount isthe employer for the purpose of assigning the disputedwork and that in making such assignments to sheetmetal workers, Blount was following past practice inthe area. Moreover, Sheet Metal Workers contendsthat employees it represents possess the necessaryskillsand training to perform the work and thatassignmentto them will promote efficiency andeconomy of operations.D.Applicability of theStatuteBefore the Board may proceed to a determination ofa dispute pursuant to Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated.As indicated above, on April 12, 13, and 18Teamsters Secretary-Treasurer Daley threatened awork stoppage if teamsters were not assigned the workin dispute. Davis, Teamsters vice president, threat-ened physical violence on December 7.TeamstersCoordinatorClark threatened workstoppages on April 17, 1970, and January 18, 1971,and threatened physical violence on December 9 ifteamstersdid not perform the disputed work.In addition, Teamsters, through Clark, TeamstersCoordinatorTierney,Davis,Daley, and others,prevented the delivery of equipment to the IBMjobsites on April 13, 15, 17, 21, November 27,December 7, 8, 9, 1970, and January 18, 1971, becausethe performance of the disputed work had beenassigned to employees represented by labor organiza-tions other than Teamsters.We find, therefore, that there is reasonable cause tobelieve that violations of Section 8(b)(4)(D) haveoccurred and that the disputes are properly before usfor determination under Section 10(k) of the Act.E.Merits oftheDisputesSection 10(k) of the Actrequires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to all relevant factors. InInternational AssociationofMachinists,Lodge No.1743, AFL-CIO (J. A. JonesConstructionCo.),135NLRB 1402, 1410-11,theBoard set forth thefollowing criteria to be considered in the making of anaffirmative award in a 10(k) proceeding:The Board will consider all relevant factors indetermining who is entitled to the work in dispute,e.g., the skills and work involved, certifications bythe Board,company and industry practice,agree-ments between unions and between employers andunions,awards of arbitrators,joint boards,and theAFL-CIOin the same or related cases, theassignmentmade by the employer,and theefficient operation of the employer's business.We shall set forth below those factors which we findrelevant in determining the disputes herein.1.The Employerfor purposes of assigningthe disputed workTeamsters contentions,including its contention thattheFullercase is controlling in these matters, aregrounded upon its argument that moving companiesare the employers for the purpose of assigning thedisputed work in (2) above.We find that argument tobe without foundation.An examination of Blount's contracts with IBM,and the IBM letter of March 17, has convinced us thatBlount was the employer for the purpose of assigningthe disputed work in both(1)and (2)above. Inaddition,Blount's subcontractswith the varioussubcontractors on these two projects have persuadedus that Blount delegated part of its authority to assignthis work to said subcontractors.Thus,whileFullerisdistinguishable on severalgrounds,the fact that in the instant cases, unlike thesituation inFuller,employers other than movingcompanies had authority to assign the disputed workis sufficient for us to conclude thatFullerdoes notcontrol here.2.Company and industry practiceTestimony presented at the hearing differed sharplyregardingnot onlypast practice in the area but alsothe practice on the two IBM projects involved herein.Regarding the latter, we are persuaded that thepractice on these IBM projects was as indicated in theabove portion of this Decision entitled "Backgroundand Facts of the Dispute." That is, when deliveries ofconstruction material were made to the twojobsites intrucksowned by subcontractors, their employeesphysically got onto the bed of the truck, unloaded thematerial,and delivered it to the appropriate places onthe projects.When deliveries of construction material were madeto the two jobsites in trucks owned by commoncarriers,employees represented by labor organiza-tions other than Teamsters got onto the bed of thetruck and handled it in a similar manner.The onlyexception in this case was that"tailgate"delivery wasaccepted of certain equipment that was small andlight enough for the teamster driver to handle.WhenIBM-owned material was delivered to Build-ing 330-C by moving van, members of labor organiza-tions other than Teamsters moved into the building LOCAL 445,TEAMSTERS157that nondelicate equipment upon which they were toperform installation work.We make the above findings based on the over-whelming weight of the oral evidence as well as uponcertain documentary evidence,including contractors'daily time records which show that Blount was billedby subcontractors for the services performed by theiremployees in moving equipment deliveredby movingvans.Regarding the area past practice,IBM's March 17letter to Blount,Blount'sApril 1 letter to all the labororganizations involved herein,contractors'daily timerecords from previous jobs, and the weight of theevidence,allconvince us that the above discussedassignments were made in accordance with the pastpractice in the area.3.Collective-bargaining agreementsThe specificity of the collective-bargaining agree-ments between Blount,Blount's subcontractors, andCarpenters,Plumbers, and Plumbers Local 669 favorsthe claims of these labor organizations over that ofTeamsters whose agreement with Blount does notcover the disputed work.However,as Plumbers Local201 and Sheet Metal Workers agreements do notappear to cover the work with any more specificitythan Teamsters agreements,this factor is not helpfulinawarding the work among these three labororganizations.4.Skill of the employeesWith respect to the disputed work in(2) above, itappears that employees representedby labororgani-zations other than Teamsters are at least as skilled asteamsters in moving into Building 330-C the nondeli-cate equipment delivered in moving vans.Thus, while employees represented by all the labororganizations involved herein appear to be equallycapable of performing this work,PlumbersLocal 201has not proven to our satisfaction that its memberspossess the necessary training,skill, or equipment tomove indelicateequipment such as computers. Asmentioned,thiswork has always been assigned toteamsters at these IBM projects, and the moving in ofthisdelicateequipment is not disputed work nor a partof the assignment herein.With respect to the disputed work in (1), above, theskill and training possessed by employees representedby labor organizations other than Teamsters favorassignment to them over teamsters.Such employeesreceive extensive classroom and on-the-job training inrigging and off-loading equipment.Moreover,the factthat these employees have experience in working withthis equipment enables themto discover shippingdamages to equipment such as fans and sprinklerfittings that would not be apparent to the untrainedeye. If such internal damage were to go undetected, itmight necessitatecostlymodifications and repairs at alater date.5.Efficiency and economy of operationsWith respect to the disputed work in (2) above,considerations of efficiency and economy favor noneof the rival groups of employees involved herein.With respect to the disputed work in (1) above,efficiency and economy of operations favor assign-ment to employees representedby labororganizationsother than Teamsters.Thisis true because when deliveries are made to thejobsites either by trucks owned by subcontractors orby common carriers,the drivers of these trucks are notaccompaniedby helpers. As many ofthese shipmentsare too large and heavy for the driver alone to unload,assignment to teamsters would necessitate either thehiring of additionalteamsters on a permanent basis,whose sole function would be to wait for deliveries tobe made,or the hiring of temporary teamster help. Ifitproved necessary to follow the latter course,unloading of shipments would be delayed whileunemployed teamsters were being located, and itwould probably also be necessary to pay theseteamsters for their travel time to the jobsite and backagain.ConclusionsUpon the recordasawhole,and after fullconsideration of all relevant factorsinvolved,webelieve thatemployeesrepresentedby Sheet MetalWorkers,PlumbersLocal 669,PlumbersLocal 201,and Carpenters rather than those represented byTeamstersare entitledto the workin dispute.We relyupon the factsthat an assignment to such employeesis consistent with the prevailing practicebothon theseIBM jobs and on similarjobsin the area, thatemployeesrepresentedby these labororganizationspossess the requisite skills to performthe work, thatsuch an assignment will result inefficiency andeconomy ofoperations,and that the collective-bar-gaining agreements covering employees representedby Carpenters,Plumbers, and PlumbersLocal 669 aremore specific as respectsthe disputedwork than is theTeamstersagreement.Accordingly,we shall deter-mine the dispute before usby awarding the work indispute(the unloading from the truck to the ground orthe dockof all materials and equipment delivered toBuildings707 and 330-C by trucks owned bycommon carriersor by individualsubcontractors, andthe handling and distributionto the pointof installa-tion inside the unaccepted portionsof Building 330-Cof all nondelicate equipment which ultimately re- 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDquires installation by employees represented by labororganizations other than Teamsters)to those employ-ees represented by Sheet Metal Workers, PlumbersLocal 669, Plumbers Local 201, and Carpenters. Inconsequence,we also find that Teamsters has notbeen,and is not now,entitled,by means proscribed bySection 8(b)(4)(D)of the Act, to force or requireBlount or any of its subcontractors to assign thedisputed work to employees it represents.SCOPE OF DETERMINATIONBlount, in its brief,points to Teamsters conduct,whichallegedly constituted violationsof the May 20temporary injunction,and requests that the Board'saward be extended to all future projects throughoutDutchessCounty, New York.While we agree withBlount that violations of court-ordered injunctions, ifproven,are indeed serious and although the Boardneed not restrict its award to specificjobsif there isevidence that similar disputes on a more widespreadscale willoccur in thefuture,5we conclude that theevidence here does not warrant a finding extending toall future projects in DutchessCounty.Therefore wewill limit our award to the IBM projects presentlyunder consideration.DETERMINATION OF DISPUTESPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding,theNational Labor Relations Boardhereby makes the following determination of thedisputes:1.Employees employed by Blount Brothers Cor-poration and its subcontractors,and represented byLocal 38,Sheet Metal Workers' International Associ-ation,AFL-CIO;Road Local 669, United Associa-tion of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States andCanada,AFL-CIO; Local201, United Association ofJourneymen and Apprentices of the Plumbing andPipeFitting Industry of the United States andCanada, AFL-CIO;and International Brotherhoodof Carpenters and Joiners of America,Local UnionNo. 203, AFL-C!O, are entitled to perform thedisputed work of (1) unloading from the truck to theground or the dock all materials and equipmentdelivered to IBM Buildings707 and 330-C by trucksowned by common carriersor byindividual subcon-tractors,and (2)handling and distributing to the pointof installation inside the unaccepted portions ofBuilding330-Callnondelicate equipment whichultimately requires installation by employees repre-sented bylabororganizations other than Local 445,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.2.Local 445,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, is not entitled,by means proscribed bySection 8(b)(4)(D) of theAct, toforce or requireBlount Brothers Corporation,or its subcontractors, toassign the disputed work to employees who arerepresentedby that labororganization.3.Within 10daysfrom the date of this Decisionand Determination of Disputes,Local445, Interna-tional Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,shall notify theRegional Director for Region 3, in writing,whether itwill refrain from forcing or requiring Blount BrothersCorporation,or its subcontractors,by means pros-cribed in Section 8(b)(4)(D), toassign the work indispute to employees represented by it rather than toemployees representedby Local 38,SheetMetalWorkers'InternationalAssociation,AFL-CIO;Road Local669, United Association of Journeymenand Apprentices of the Plumbing and Pipe FittingIndustryoftheUnitedStatesandCanada,AFL-CIO; Local 201,United Association of Jour-neymen and Apprentices of the Plumbing and PipeFitting Industry of the United States and Canada,AFL-CIO;or International Brotherhood of Carpen-ters and Joiners of America,Local UnionNo. 203,AFL-CIO.5Buildingand Construction Trades Council of Las Vegas(CharlesDorfman),173 NLRB 1339